Exhibit 10.1

EXECUTION

AMENDMENT NUMBER THREE

to the

MASTER REPURCHASE AGREEMENT

dated as of December 4, 2015

among

BARCLAYS BANK PLC

and

PENNYMAC LOAN SERVICES, LLC

and

PRIVATE NATIONAL MORTGAGE ACCEPTANCE COMPANY, LLC

This AMENDMENT NUMBER THREE (this “Amendment”) is made as of this 3rd day of
May, 2017, by and among Barclays Bank PLC (the “Purchaser” and the “Agent”),
Private National Mortgage Acceptance Company, LLC (the “Guarantor”) and PennyMac
Loan Services, LLC (the “Seller”), and amends that certain Master Repurchase
Agreement, dated as of December 4, 2015, as amended by Amendment Number One,
dated as of September 29, 2016 and Amendment Number Two, dated as December 2,
2016 (as amended, restated, supplemented or otherwise modified from time to
time, the “Repurchase Agreement”), by and among the Purchaser, the Agent, the
Guarantor and the Seller.

WHEREAS, the Purchaser, the Agent, the Guarantor and the Seller have agreed to
amend the Repurchase Agreement as more particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows: 

SECTION 1. Amendments.  Effective as of the date hereof,

(a) Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Committed Amount” in its entirety and replacing such term with the
following:

“Committed Amount” means an amount equal to $80,000,000, minus the sum of (i)
the MSR Facility Borrowed Amount and (ii) the Aggregate EPF Purchase Price for
all transactions in respect of the Committed Amount (as defined in the Mortgage
Loan Participation Purchase and Sale Agreement) under the Mortgage Loan
Participation Purchase and Sale Agreement, on committed basis, subject to the
Optional Committed Amount Increase (as defined in the Pricing Side Letter). 

 

(b) Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Maximum Aggregate Purchase Price” in its entirety and replacing
such term with the following:

“Maximum Aggregate Purchase Price” means, with respect to this Agreement and the
Mortgage Loan Participation Purchase and Sale Agreement in the aggregate, (i)
from May 15, 2017 to and including September 30, 2017, an amount equal to
$500,000,000, and (ii) at any other time, an amount equal to $300,000,000.

(c) Section 2 of the Repurchase Agreement is hereby amended by deleting the
defined term “Uncommitted Amount” in its entirety and replacing such term with
the following:





-  1  -

--------------------------------------------------------------------------------

 

 

“Uncommitted Amount” means an amount equal to (a) the difference between (i) the
Maximum Aggregate Purchase Price and (ii) the Committed Amount, minus (b) the
Aggregate EPF Purchase Price for all transactions in respect of the Uncommitted
Amount (as defined in the Mortgage Loan Participation Purchase and Sale
Agreement) under the Mortgage Loan Participation Purchase and Sale Agreement.

 

SECTION 2. Fees and Expenses.  Seller agrees to pay to Purchaser all fees and
out of pocket expenses incurred by Purchaser in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel to Purchaser incurred in connection with this Amendment, in accordance
with Section 23 of the Repurchase Agreement. As a condition precedent to the
effectiveness of this Amendment, Seller shall pay to Purchaser the Amendment Fee
as defined in Amendment Number Four to the Master Repurchase Agreement Pricing
Side Letter dated as of May 3, 2017.

SECTION 3. Defined Terms.  Any terms capitalized but not otherwise defined
herein shall have the respective meanings set forth in the Repurchase Agreement.

SECTION 4. Limited Effect.  Except as amended hereby, the Repurchase Agreement
shall continue in full force and effect in accordance with its terms.  Reference
to this Amendment need not be made in the Repurchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Repurchase Agreement, any reference in any of such items to the Repurchase
Agreement being sufficient to refer to the Repurchase Agreement as amended
hereby.

SECTION 5. Representations. In order to induce Purchaser to execute and deliver
this Amendment, each of the Guarantor and the Seller hereby represents to
Purchaser that as of the date hereof, (i) each of the Guarantor and the Seller
is in full compliance with all of the terms and conditions of the Program
Documents and remains bound by the terms thereof, and (ii) no default or event
of default has occurred and is continuing under the Program Documents.

SECTION 6. Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflict of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).

SECTION 7. Counterparts.  For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts.  Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

SECTION 8. Miscellaneous.

(a) This Amendment shall be binding upon the parties hereto and their respective
successors and assigns.





-  2  -

--------------------------------------------------------------------------------

 

 

(b) The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Repurchase Agreement or any provision hereof or thereof.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

 



-  3  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Purchaser, the Agent, the Guarantor and the Seller have
each caused their names to be duly signed to this Amendment by their respective
officers thereunto duly authorized, all as of the date first above written.

 

 

 

 

BARCLAYS BANK PLC,

 

as Purchaser and Agent

 

 

 

 

 

 

 

By:

/s/ Ellen Kiernan

 

 

Name:  Ellen Kiernan

 

 

Title:    Director

 

 

 

 

 

PENNYMAC LOAN SERVICES, LLC,

 

as Seller

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:  Pamela Marsh

 

 

Title:    Managing Director, Treasurer

 

 

 

 

 

PRIVATE NATIONAL MORTGAGE

 

ACCEPTANCE COMPANY, LLC,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:  Pamela Marsh

 

 

Title:    Managing Director, Treasurer

 

Amendment Number Three to Master Repurchase Agreement

--------------------------------------------------------------------------------